15‐3142‐cv 
     Chowdhury v. Hamza Express Food Corp. et al. 
      
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                             
                                    SUMMARY ORDER 
 1    
 2   RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
 3   CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
 4   PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
 5   PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
 6   SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
 7   MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
 8   DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
 9   TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
10   REPRESENTED BY COUNSEL.     
11    
12          At a stated term of the United States Court of Appeals for the Second Circuit, held 
13   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
14   York, on the 7th day of December, two thousand sixteen. 
15    
16          PRESENT:        PIERRE N. LEVAL,   
17                          RAYMOND J. LOHIER, JR., 
18                               Circuit Judges, 
19                          EDWARD R. KORMAN, 
20                               District Judge.*   
21          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
22          MUHAMMED CHOWDHURY, 
23    
24                                           Plaintiff‐Appellant, 
25                                    
26                                   v.                                                 No. 15‐3142‐cv 
27                                                                                       
28          HAMZA EXPRESS FOOD CORP.,   
29          ALMONTAZER FADEL AKA AL,   
30          JOHN DOES 1–5,     
31    
32                                           Defendants‐Appellees. 
33          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
34           

     * Judge Edward R. Korman, of the United States District Court for the Eastern 
     District of New York, sitting by designation. 
 1         FOR APPELLANT:                           Michael S. Kimm (Adam Garcia, on 
 2                                                  the brief), Kimm Law Firm, 
 3                                                  Englewood Cliffs, NJ.               
 4    
 5         Appeal from a judgment of the United States District Court for the Eastern 

 6   District of New York (Jack B. Weinstein, Judge, Roanne L. Mann, Magistrate Judge). 

 7         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

 8   ADJUDGED, AND DECREED that the judgment of the District Court is 

 9   AFFIRMED.   

10         Plaintiff‐appellant Muhammed Chowdhury appeals from a judgment of 

11   the District Court (Weinstein, J.) adopting in toto the Report and 

12   Recommendation of the Magistrate Judge (Mann, M.J.), which awarded 

13   Chowdhury compensatory and liquidated damages, attorney’s fees, and costs for 

14   defendants’ violations of the Fair Labor Standards Act of 1938 (the “FLSA”), 29 

15   U.S.C. § 201 et seq., and the New York Labor Law (the “NYLL”), NYLL §§ 190 et 

16   seq. & 650 et seq.    We assume the parties’ familiarity with the facts and record of 

17   the prior proceedings, to which we refer only as necessary to explain our decision 

18   to affirm. 

19         Defendants defaulted before the District Court, did not meaningfully 

20   participate in the Magistrate Judge’s evidentiary hearing on damages, and have 


                                                2
 1   not appeared before this Court.    The Magistrate Judge recommended that 

 2   Chowdhury receive an award of $21,498.75 in unpaid overtime wages, and the 

 3   same amount in liquidated damages.    The District Court adopted the 

 4   recommendation in full.    On appeal, Chowdhury raises various challenges to the 

 5   Magistrate Judge’s calculation of overtime wages, liquidated damages, and 

 6   attorney’s fees, as well as the Magistrate Judge’s denial of compensatory and 

 7   punitive damages for an allegedly retaliatory termination. 

 8         1. Liquidated Damages 

 9         Chowdhury sought two discrete liquidated damages awards: one under 

10   the FLSA and one under the NYLL.    Noting a split among district courts as to 

11   whether such “cumulative” or “stacked” liquidated damages awards are 

12   available, the Magistrate Judge recommended denial of a cumulative award, 

13   concluding that it would constitute a double recovery, and the District Court 

14   adopted the Magistrate Judge’s recommended ruling.    We affirm as we conclude 

15   that New York’s law does not call for an award of New York liquidated damages 

16   over and above a like award of FLSA liquidated damages. 

17         Under the FLSA, an employer who underpays an employee is liable “in the 

18   amount” of those unpaid wages “and in an additional equal amount as liquidated 

                                             3
 1   damages.”    29 U.S.C. § 216(b).    Courts may reduce or withhold liquidated 

 2   damages “if the employer shows to the satisfaction of the court” that its behavior 

 3   giving rise to the FLSA violation “was in good faith” and that it had “reasonable 

 4   grounds” for believing it was not in violation of the FLSA.    Id. § 260. 

 5         Prior to 2009, by contrast, the liquidated damages provision of the NYLL 

 6   entitled employees to liquidated damages only in the amount of twenty‐five 

 7   percent of wages owed, and only if the employee proved that the employer’s 

 8   violation of the statute was “willful.”    The NYLL was amended in 2009 to make 

 9   liquidated damages mandatory unless the employer could prove its good faith, 

10   and amended again in 2010 to increase the amount of liquidated damages from 

11   twenty‐five percent to one‐hundred percent of the total wages due.    See Ryan v. 

12   Kellogg Partners Institutional Servs., 19 N.Y.3d 1, 10 n.8 (2012).    As a result, the 

13   NYLL now mirrors the FLSA:    It entitles employees to “liquidated damages 

14   equal to one hundred percent of the total amount of the wages found to be due,” 

15   unless the employer “proves a good faith basis to believe that its underpayment 

16   of wages was in compliance with the law.”    NYLL § 198(1‐a); see also id. § 663(1).   

17   The legislative history of the 2009 amendment confirms the New York State 

18   legislature’s intent to “conform” the NYLL’s liquidated damages provision to the 

                                                4
 1   FLSA’s provision.    See Bill Jacket, 2009 A.B. 6963, ch. 372, at 6 (expressing 

 2   sponsor’s intent to “conform New York law to the Fair Labor Standards Act”). 

 3         The NYLL is silent as to whether it provides for liquidated damages in 

 4   cases where liquidated damages are also awarded under the FLSA.    The question 

 5   before us is really whether, under those circumstances, the NYLL countenances 

 6   the recovery of treble damages (up to 200 percent in liquidated damages in 

 7   addition to any underlying wage liability).    Had the New York State legislature 

 8   intended to provide a cumulative liquidated damages award under the NYLL, we 

 9   think it would have done so explicitly in view of the fact that double recovery is 

10   generally disfavored where another source of damages already remedies the 

11   same injury for the same purpose.    Cf. Brooklyn Sav. Bank v. O’Neil, 324 U.S. 

12   697, 715 (1945); Reilly v. Natwest Mkts. Grp. Inc., 181 F.3d 253, 265 (2d Cir. 1999).     

13         The legislative history reinforces our view.    The New York State 

14   legislature has now twice amended its liquidated damages statute to conform as 

15   closely as possible to the FLSA’s liquidated damages provision.    These 

16   amendments suggest “an interest in aligning NYLL liquidated damages with the 

17   FLSA and can be read as a practical recognition of the dual punitive and 

18   compensatory effects of an award of liquidated damages under the statute.”   

                                                5
 1   Xochimitl v. Pita Grill of Hell’s Kitchen, Inc., No. 14 CV 10234 (JGK) (JLC), 2016 

 2   WL 4704917, at *17 (S.D.N.Y. Sept. 8, 2016).    So whatever reasons existed to 

 3   award liquidated damages under the relevant provisions of both the FLSA and 

 4   the NYLL before 2010, we read the subsequent amendments to the NYLL 

 5   provision, which brought it into substantial conformity with the FLSA provision, 

 6   as having eliminated those reasons.    Today the NYLL and FLSA liquidated 

 7   damages provisions are identical in all material respects, serve the same 

 8   functions, and redress the same injuries.    In the absence of any indication 

 9   otherwise, we interpret the New York statute’s provision for liquidated damages 

10   as satisfied by a similar award of liquidated damages under the federal statute.   

11   We therefore affirm the District Court’s adoption of the Magistrate Judge’s 

12   liquidated damages award. 

13         2. Other Damages 

14         With respect to Chowdhury’s other challenges to the amount of damages 

15   awarded, we affirm for substantially the reasons stated by the Magistrate Judge in 

16   her thorough Report and Recommendation.     

17         3. Attorney’s Fees and Sanctions 

18         Finally, we conclude that the District Court did not abuse its discretion in 

                                               6
 1   adopting the Magistrate Judge’s calculation of attorney’s fees or its denial of 

 2   Chowdhury’s motion for sanctions.    See Barfield v. N.Y.C. Health & Hosps. 

 3   Corp., 537 F.3d 132, 151 (2d Cir. 2008) (attorney’s fees); Perez v. Posse Comitatus, 

 4   373 F.3d 321, 325 (2d Cir. 2004) (sanctions). 

 5         4. Conclusion 

 6         We have considered Chowdhury’s remaining arguments and conclude 

 7   they are without merit.    For the foregoing reasons, we AFFIRM the judgment of 

 8   the District Court. 

 9                                          FOR THE COURT:   
10                                          Catherine O=Hagan Wolfe, Clerk 




                                               7